\t\\

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FIE..ED

JAN - 3 201'@
JEFFREY M. HILLIARD, )
) C|erk, U.S. District and
pl _ t_ff ) Bankruptcy Courts
am 1 ,
)
v. ) Civil Action No.
) ,
AMTRAK, et al. , ) LLE 
)
Defendants. )
MEMORANDUM OPINION

The Federal Rules of Civil Procedure require that a complaint contain "‘a short and plain
statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give the
defendant fair notice of what the . . . claim is and the grounds upon which it rests[.]"’ Bell AII.
Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gz`bson, 355 U.S. 41, 47 (1957)).
Further, a complaint must "contain sufficient factual matter, accepted as true, to ‘state a claim to
relief that is plausible on its face."’ Ashcroft v. Iqbal, 556 U.S. 662, 678 (2()09) (quoting
Twombly, 550 U.S. at 5 70). Although a pro se complaint is "held to less stringent standards than
formal pleadings drafted by lawyers,” Erz'ckson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam)
(intemal quotation marks and citation omitted), it too, "must plead ‘factual matter’ that permits
the court to infer ‘more than the mere possibility of misconduct,"’ Atherton v. District of
Columbia Ojjice ofthe Mayor, 567 F.3d 672, 681-82 (D.C. Cir. 2009) (quoting Iqbal, 556 U.S.

at 678-79). As drafted, the complaint fails to meet these goals.

Plaintiff has submitted a document titled "Initial Joinder of Parties," to which he attaches

a copy of a civil complaint submitted to the Clerk of Court on October 23, 2013 and a copy of

his application to proceed in forma pauperis. He also has submitted three additional documents
titled "Plaintiff’ s Motion and Notice of Motion for Mediation and Discussion of Settlement
Options supported by Memorandum of Law," "Plaintiff’s Rebuttal of Defendant’s Position," and
"Plaintiff’ s First Amended Pleading." The Court has reviewed these documents and concludes
that plaintiff intends to bring an employment discrimination claim against Amtrak, the company

which allegedly refused to hire plaintiff because of his age.

Missing from plaintiff’s submissions, however, are any factual allegations to support
such a claim. Plaintiff discusses at length his professional qualifications, alleged violations of
the United States Constitution and assorted United Nations Conventions, and his desire to
mediate his dispute, yet he fails, for example, to state his age, or the positions for which he
applied, or the dates on which he applied, or a description of the harms he has suffered as a result
of Amtrak’s action (or inaction). Plaintiff’s submissions do not give fair notice to the defendant
of the claim being asserted that is sufficient to prepare a responsive answer, to prepare an
adequate defense and to determine whether the doctrine of res judicata applies. See Brown v.
Calzfano, 75 F.R.D. 497, 498 (D.D.C. 1977). Nor do his submissions plead sufficient factual
allegations to state a plausible age discrimination claim. Accordingly, the Court will dismiss the

complaint without prej udice.

 
   

An Order consistent with this Me . separately.

 

nited\§tates District Judge

 1 w